Mahoney, P. J. (concurring in part and dissenting in part).
While we agree with the majority’s conclusion in proceeding No. 2, we cannot agree with that portion of the decision in proceeding No. 1 which holds that the ballot of Laura J. Sinnott was properly counted. The requirement that a voter be registered in order to vote (Election Law, §5-100) is independent of the qualification requirement (Election Law, § 5-102). A voter’s registration is canceled if, “since the time of his last registration, he * * * [mjoved his residence and did not transfer his registration” (Election Law, § 5-400, subd 2). The term “residence” means “that place where a person maintains a fixed, permanent and principal home and to which he, wherever temporarily located, always intends to return” (Election Law, § 1-104, subd 22). In our view, the evidence in the record indicates that Sinnott did indeed move and, since she did not reregister or transfer her registration, her registration was canceled. It is incongruous that a young woman would marry, rent an apartment with her spouse, move some of her belongings to the apartment and actually stay there with her husband, and still claim that she resides at her parents’ residence or that she is unsure of whether she will move to her new apartment. This is unlike the cases relied on by the majority (Matter of Ferguson v McNab, 60 NY2d 598; Matter of Bressler v Holt-Harris, 37 AD2d 898, affd 30 NY2d 529) where the individuals involved clearly had two residences, one of which they designated for voting purposes. Therefore, in our view, the Sinnott ballot should not be counted.